JUDGMENT

PER CURIAM.
This cause was considered on the record from the United States District Court and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the district court’s judgment of conviction be affirmed. We conclude the evidence adduced by the Government was sufficient to support the jury’s verdict. Further, the district court adequately determined that Catlett knowingly and intelligently exercised his Sixth Amendment right to represent himself and that Catlett’s choice was “made with eyes open.” Faretta v. California, 422 U.S. 806, 836, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). Insofar as Catlett now argues the district court should have made a determination of his mental health or competency by referring the matter to a court-appointed expert, there is no such requirement under Faretta.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.